department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date attn mandatory review mc dal commerce st dallas tx date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on march 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center for all years beginning after december 20xx you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations research blvd building suite austin tx department of the treasury date date legend org - organization name xx - date address - address org address certified mail - return receipt requested dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v department of the treasury - internal_revenue_service form_8 a name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit legend org - organization name xx - date state - state issue does the organization org continue to qualify for exemption under sec_501 facts org herein after referred to as the org was incorporated in the state of state on december 19xx the org was determined to be exempt from federal_income_tax under sec_501 of the internal_revenue_code on july 19xx according to the articles of incorporation the purpose of the corporation is to engage in all activities necessary useful or expedient to further skin and scuba diving to educate equip and train skin and scuba divers in techniques and safety and to further the sciences involved in diving and oceanography all of this to be done in a social and fraternal atmosphere the org has five classes of members single family or more living in the same household lifetime recognized by the board for their service have the same voting rights honorary not required to pay dues and have no voting rights and scholarship not required to pay dues and have no voting rights the org allowed members and nonmembers to attend the scuba diving trips the org received income from nonmembers from the scuba diving trips there were scuba diving trips scheduled during the 20xx year see attachment a for a breakdown of the trips and the nonmember income law internal_revenue_code irc sec_501 provides that clubs organized for pleasure recreation and other nonprofitable purpose which substantially_all of the activities are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder are exempt from tax sec_1_501_c_7_-1 states that the conduct of business activities including public use of a club’s social and recreational facilities is incompatible with exemption it has not yet been changed to reflect the amendment to p l revproc_71_17 sets forth guidelines for determining the effect gross_receipts derived from use of a social club’s facilities by the general_public have on the club’s exemption from federal_income_tax under sec_501 of the internal_revenue_code of these guidelines will be used in connection with the examination of annual returns on forms and 990-t filed by social clubs this revenue_procedure also describes the records required when form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_8 a name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit nonmembers use a club’s facilities and the circumstances under which a host-guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code this revenue_procedure allows social clubs to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt status within thi sec_35 no more than of gross_receipts may be derived from nonmember use of club facilities and or services gross_receipts are defined for this purpose as those receipts from normal and usual activities that have been traditionally conducted by the club or by other social and recreational_clubs of the same general type for example in the case of country clubs gross_receipts include receipts from activities traditionally conducted by country clubs unusual amounts of income such as from the sale of a clubhouse or similar facility are not to be included in either the gross_receipts of the club or in the permitted or percent allowances it should be emphasized that gross_receipts from the conduct of a nontraditional business or other activity previously forbidden may not be included within the percentage guidelines the conduct of a business not traditionally carried on by social clubs unless it is insubstantial trivial and nonrecurrent should preclude exemption section dollar_figure of revproc_71_17 provides that if a club fails to maintain or make available the records required by revproc_71_17 the percentage guidelines may not be used in the determination of whether the club has a non-exempt purpose if the records are unavailable then the club’s income may be considered to be from nonmembers and its exempt status could be in jeopardy even if the amount of nonmember income does not exceed either of the limitations the club’s nonmember income is still included in the computation of unrelated_business_taxable_income sec_512 provides that in the case of organizations described in paragraph of sec_501 the term unrelated_business_income means the gross_income excluding any exempt_function_income ie income from dues fess charges or similar amounts paid_by members of the organization less the deductions allowed by this chapter which are directly connected with the production of the gross_income taxpayer’s position the org has agreed with our proposed revocation because of the fact that they are no longer in operation and were planning to terminate within the year government’s position revproc_71_17 allows social clubs to receive up to of their gross_receipts including investment_income from sources outside their membership without losing their exempt form 886-a cev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer org year period ended december 20xx explanation of items schedule no or exhibit status within thi sec_35 no more than of gross_receipts may be derived from nonmember use of club facilities and or services gross_receipts are defined for this purpose as those receipts from normal and usual activities that have been traditionally conducted by the club or by other social and recreational_clubs of the same general type the conduct of a business not traditionally carried on by social clubs unless it is insubstantial trivial and nonrecurrent should preclude exemption as shown in attachment a the income from nonmembers was significantly higher than the allowed for the year ending december 20xx the nonmember income was received for travel services for the scuba diving trips since the org received over of gross_income from nonmembers it is the government’s position that the org does not meet the requirements to be exempt from tax under sec_501 see sec_1_501_c_7_-1 conclusion based on the foregoing reasons the org does not qualify for exemption under sec_501 and it is the government’s position that its tax exempt status should be revoked the org has agreed with the proposed revocation for exemption under sec_501 by signing form 6018-a on march 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
